 Case 6:18-cv-06063-RTD Document 20               Filed 12/06/19 Page 1 of 2 PageID #: 54


                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF ARKANSAS



EVERT MASON,                                      Case No: 6:18-cv-06063-SOH

               Plaintiff,
                                                  ELECTRONICALLY FILED
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Evert Mason (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.,

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the

dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with each

party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

     /s/ Ryan S. Rummage (with permission)            /s/ Adam T. Hill
     Ryan S. Rummage (AL Bar RUM007)                  Adam T. Hill
     BURR & FORMAN LLP                                The Law Offices of Jeffrey Lohman, P.C.
     420 North 20th Street, Suite 3400                4740 Green River Road, Suite 310
     Birmingham, Alabama 35203                        Corona, CA 92880
     Telephone: (205) 251-3000                        Tel. (657) 236-3525
     Facsimile: (205) 458-5100                        E: AdamH@jlohman.com
     Email: rrummage@burr.com                         COUNSEL FOR PLAINTIFF
     COUNSEL FOR DEFENDANT




                                                  1
 Case 6:18-cv-06063-RTD Document 20               Filed 12/06/19 Page 2 of 2 PageID #: 55




                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 6th day of December 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.



 Ryan S. Rummage (AL Bar RUM007)
 BURR & FORMAN LLP
 420 North 20th Street, Suite 3400
 Birmingham, Alabama 35203
 Telephone: (205) 251-3000
 Facsimile: (205) 458-5100
 Email: rrummage@burr.com
 COUNSEL FOR DEFENDANT



                                                      /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     The Law Offices of Jeffrey Lohman, P.C.
                                                     4740 Green River Road, Suite 310
                                                     Corona, CA 92880
                                                     Tel. (657) 236-3525
                                                     E: AdamH@jlohman.com
                                                     COUNSEL FOR PLAINTIFF




                                                 2
